 

Exhibit 10.7

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

Warrant No. 2007-_____

 

COMMON STOCK PURCHASE WARRANT

 

To Purchase ___________ Shares of Common Stock of

ABRAXAS PETROLEUM CORPORATION

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, __________________ (the “Holder”), is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after May ___, 2007 (the “Initial Exercise Date”) and on or
prior to the close of business on May ___, 2012 (the “Termination Date”) but not
thereafter, to subscribe for and purchase from ABRAXAS PETROLEUM CORPORATION, a
Nevada corporation (the “Company”), up to ____________ shares (the “Warrant
Shares”) of Common Stock, par value $0.01 per share, of the Company (the “Common
Stock”). The purchase price of one share of Common Stock under this Warrant
shall be equal to the Exercise Price, as defined in Section 2(c). Capitalized
terms used and not otherwise defined herein shall have the meanings set forth in
that certain Securities Purchase Agreement (the “Purchase Agreement”) dated May
___, 2007, among the Company and the purchasers signatory thereto.

 

Section 1.

Exercise.

(a)          Exercise of Warrant. The Holder shall have the right at any time or
from time to time on or after the Initial Exercise Date and on or before the
Termination Date to exercise all or any part of this Warrant by (i) delivery to
the Company of a duly executed facsimile copy of the Notice of Exercise Form
annexed hereto (or such other office or agency of

 

4746219v.7



the Company as it may designate by notice in writing to the registered Holder at
the address of such Holder appearing on the books of the Company) together with
this Warrant; and (ii) within 3 Business Days of the date said Notice of
Exercise is delivered to the Company, the Company shall have received payment of
the aggregate Exercise Price of the shares thereby purchased by wire transfer of
immediately available funds or cashier’s check drawn on a United States bank,
unless this Warrant is being exercised pursuant to the cashless exercise
provision set forth in Section 2(d) below. In the event this Warrant is
exercised in part, the Company shall issue a new Warrant, which shall be dated
as of the date of this Warrant, covering the number of shares in respect of
which this Warrant shall not have been exercised. The Company shall deliver any
objection to any Notice of Exercise Form within 2 Business Days of receipt of
such notice. In the event of any dispute or discrepancy, the records of the
Company shall be controlling and determinative in the absence of manifest error.

(b)          Expiration of Warrant. This Warrant shall expire and cease to be of
any force or effect on the Termination Date.

(c)          Exercise Price. The exercise price per share of the Common Stock at
which Common Stock shall be purchasable upon exercise of this Warrant shall be
$____, subject to adjustment hereunder (the “Exercise Price”).

(d)          Cashless Exercise. Notwithstanding any provisions herein to the
contrary, in lieu of exercising this Warrant by payment of cash , this Warrant
may be exercised by means of a “cashless exercise” in which the Holder shall be
entitled to receive a certificate for the number of Warrant Shares equal to, and
the Company shall issue to Holder the number of Shares equal to, the quotient
obtained by dividing [(A-B) (X)] by (A), where:

(A) = the VWAP (as defined below) on the Business Day immediately preceding the
date of such election;

 

(B) = the Exercise Price of this Warrant, as adjusted; and

 

(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.

 

“VWAP” means, for any date, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the American Stock
Exchange or such other exchange on which the Common Stock is then traded or
quoted as reported by Bloomberg Financial L.P. (based on a Trading Day from 9:30
a.m. (New York City time) to 4:02 p.m. (New York City time)).

 

 

(e)

Mechanics of Exercise.

i.      Authorization of Warrant Shares. The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase

 

 

2

 

4746219v.7



rights represented by this Warrant, be duly authorized, validly issued, fully
paid and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).

ii.     Delivery of Certificates Upon Exercise. Certificates for shares
purchased hereunder shall be transmitted by the transfer agent of the Company to
the Holder by crediting the account of the Holder’s prime broker with the
Depository Trust Company through its Deposit Withdrawal Agent Commission
(“DWAC”) system if the Company is a participant in such system, and otherwise by
physical delivery to the address specified by the Holder in the Notice of
Exercise within 3 Business Days from the delivery to the Company of the Notice
of Exercise Form, surrender of this Warrant (if required) and payment of the
aggregate Exercise Price as set forth above (“Warrant Share Delivery Date”).
This Warrant shall be deemed to have been exercised on the date (a) the Exercise
Price is received by the Company or (b) notification to the Company that this
Warrant is being exercised pursuant to a cashless exercise provision set forth
in Section 2(d) above. The Warrant Shares shall be deemed to have been issued,
and Holder or any other person so designated to be named therein shall be deemed
to have become a holder of record of such shares for all purposes, as of the
date the Warrant has been exercised by payment to the Company of the Exercise
Price (or by cashless exercise, if permitted) and all taxes required to be paid
by the Holder, if any, pursuant to Section 2(e)(iv) prior to the issuance of
such shares, have been paid.

iii.   No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall at its election, either pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Exercise Price or round up to the next whole share.

iv.    Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

 

 

3

 

4746219v.7



 

Section 3.

Certain Adjustments.

(a)          Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (A) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (B) subdivides outstanding shares of
Common Stock into a larger number of shares, (C) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (D) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted. Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

(b)          Reclassifications; Reorganizations. In case of any
reclassification, capital reorganization, or change of the outstanding Common
Stock of the Company (other than as a result of a subdivision, combination or
stock dividend), or in case of any consolidation of the Company with, or merger
of the Company into, another corporation or other business organization (other
than a consolidation or merger in which the Company is the continuing
corporation and which does not result in any reclassification or change of the
outstanding Common Stock of the Company), or in case of any sale or conveyance
to another corporation or other business organization of the property of the
Company as an entirety or substantially as an entirety, at any time prior to the
expiration of this Warrant, then, as a condition of such reclassification,
reorganization, change, consolidation, merger, sale or conveyance, lawful
provision shall be made, and duly executed documents evidencing the same from
the Company or its successor shall be delivered to the holder of this Warrant,
so that the holder of this Warrant shall have the right prior to the expiration
of this Warrant to purchase, at a total price not to exceed that payable upon
the exercise of the unexercised portion of this Warrant, the kind and amount of
shares of stock and other securities and property receivable upon such
reclassification, reorganization, change, consolidation, merger, sale or
conveyance by a holder of the number of shares of Common Stock of the Company
which might have been purchased by the holder of this Warrant immediately prior
to such reclassification, reorganization, change, consolidation, merger, sale or
conveyance, and in any such case appropriate provisions (including without
limitation, provisions for the adjustment of the Exercise Price and of the
number of shares purchasable upon exercise of this Warrant) shall thereafter be
applicable in relation to any shares of stock, and other securities and property
thereafter deliverable upon exercise hereof.

 

 

4

 

4746219v.7



(c)          Issuance of Additional Shares. If at any time the Company (except
as hereinafter provided) issues or sells any additional shares of Common Stock
after the Initial Exercise Date, other than (i) Warrant Shares, (ii) shares of
Common Stock issued or issuable on conversion or exercise of Convertible
Securities (as defined below) outstanding on the date hereof or (iii) Permitted
Shares (as defined below), (collectively, any “Additional Shares”), in exchange
for consideration in an amount per Additional Share less than the VWAP in effect
immediately prior to the time of such issue or sale, then

 

i.

the Exercise Price for which this Warrant is exercisable shall be reduced to a
price equal to the price obtained by multiplying (i) the Exercise Price in
effect immediately prior to the issuance of such Additional Shares by (ii) a
fraction of which (x) the numerator equals the sum of (i) the number of
fully-diluted shares of Common Stock outstanding immediately prior to such issue
or sale and (ii) the number of additional shares of Common Stock that the
aggregate consideration received by Company upon such issue or sale would
purchase at the VWAP in effect immediately prior to such issuance and (y) the
denominator equals the total number of shares of Common Stock outstanding
immediately after such issue or sale, provided that if any adjustment would
reduce the Exercise Price to below the par value of the shares of Common Stock,
the Company will first reduce the par value to below such adjusted Exercise
Price; and

 

ii.

the number of shares of Common Stock for which this Warrant is exercisable shall
be adjusted to equal the product obtained by multiplying the Exercise Price in
effect immediately prior to such issue or sale by the number of shares of Common
Stock for which this Warrant is exercisable immediately prior to such issue or
sale and dividing the product thereof by the Exercise Price resulting from the
adjustment made pursuant to clause (i) above.

“Permitted Shares” means any of the following:

 

i.

options to purchase shares of Common Stock outstanding on the date hereof and
the shares of Common Stock issuable upon exercise thereof;

 

ii.

options to purchase shares of Common Stock and shares of Common Stock issued
pursuant to any plan approved by the stockholders of the Company or in
accordance with the rules and regulations of the securities exchange on which
the shares of the Common Stock is then quoted, traded or granted after the date
hereof and the shares of Common Stock issuable upon exercise thereof; and

 

iii.

shares of Common Stock issued pursuant to that certain Exchange and Registration
Rights Agreement dated as of May ___, 2007 by and among the Company, Abraxas
Energy Partners, LP and the purchasers named therein.

 

 

5

 

4746219v.7



(d)          Issuance of Warrants or Other Rights. If at any time Company shall
take a record of holders of its shares of Common Stock for the purpose of
entitling them to receive a distribution of, or shall in any manner (whether
directly or by assumption in a merger where Company is the surviving
corporation) issue or sell, any warrants or other rights to subscribe for or
purchase any additional shares of Common Stock other than Permitted Shares or
any securities convertible into or exchangeable for Common Stock other than
Permitted Shares (“Convertible Securities”), whether or not the rights to
exchange or convert thereunder are immediately exercisable, and the price per
share of Common Stock for which shares of Common Stock are issuable upon the
exercise of such warrants or other rights or upon conversion or exchange of such
Convertible Securities shall be less than the VWAP in effect immediately prior
to the time of such issue or sale, then the number of shares of Common Stock for
which this Warrant is exercisable and the Exercise Price shall be adjusted as
provided in Section 3(c) on the basis that the maximum number of Additional
Shares issuable pursuant to all such warrants or other rights or necessary to
effect the conversion or exchange of all such Convertible Securities shall be
deemed to have been issued and outstanding and Company shall have received all
of the consideration payable therefor, if any, as of the date of the actual
issuance of the number of shares of Common Stock for which this Warrant is
exercisable and such warrants or other rights, provided that if any adjustment
would reduce the Exercise Price to below the par value of the shares of the
Common Stock, the Company will first reduce the par value to below such adjusted
Exercise Price. No further adjustments of the number of shares of Common Stock
for which this Warrant is exercisable and the Exercise Price shall be made upon
the actual issue of such additional shares of Common Stock or of such
Convertible Securities upon exercise of such warrants or other rights or upon
the actual issuance of such shares of Common Stock upon such conversion or
exchange of such Convertible Securities.

(e)          Issuance of Convertible Securities. If at any time Company shall
take a record of holders of its shares of Common Stock for the purpose of
entitling them to receive a distribution of, or shall in any manner (whether
directly or by assumption in a merger where Company is the surviving entity)
issue or sell, any Convertible Securities other than Permitted Shares, whether
or not the rights to exchange or convert thereunder are immediately exercisable,
and the price per share of Common Stock for which shares of Common Stock are
issuable upon such conversion or exchange shall be less than the VWAP in effect
immediately prior to the time of such issue or sale, then the number of shares
of Common Stock for which this Warrant is exercisable and the Exercise Price
shall be adjusted as provided in Section 3(c) on the basis that the maximum
number of Additional Shares necessary to effect the conversion or exchange of
all such Convertible Securities shall be deemed to have been issued and
outstanding and the Company shall have received all of the consideration payable
therefor, if any, as of the date of actual issuance of such Convertible
Securities, provided that if any adjustment would reduce the Exercise Price to
below the par value of the shares of Common Stock, the Company will first reduce
the par value to below such adjusted Exercise Price. No adjustment of the number
of shares of Common Stock for which this Warrant is exercisable and the Exercise
Price shall be made under this Section 3(e) upon the issuance of any Convertible
Securities that are issued pursuant to the exercise of any warrants or other
subscription or purchase rights therefor, if any such adjustment shall
previously have been made upon

 

 

6

 

4746219v.7



the issuance of such warrants or other rights pursuant to Section 3(d). No
further adjustments of the number of shares of Common Stock for which this
Warrant is exercisable and the Exercise Price shall be made upon the actual
issue of such shares of Common Stock upon conversion or exchange of such
Convertible Securities and, if any issue or sale of such Convertible Securities
is made upon exercise of any warrant or other right to subscribe for or to
purchase any such Convertible Securities for which adjustments of the number of
shares of Common Stock for which this Warrant is exercisable and the Exercise
Price have been or are to be made pursuant to other provisions of this Section
3, no further adjustments of the number of shares of Common Stock for which this
Warrant is exercisable and the Exercise Price shall be made by reason of such
issue or sale.

(f)           Calculations. All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

(g)          Voluntary Adjustment By Company. The Company may at any time during
the term of this Warrant reduce the then current Exercise Price to any amount
and for any period of time deemed appropriate by the Board of Directors of the
Company.

 

Section 4.

Transfer of Warrant.

(a)          Transferability. Subject to compliance with any applicable
securities laws and the conditions set forth in Section 4(c) hereof and to the
provisions of Section 8.1 of the Purchase Agreement, this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and this Warrant shall promptly be cancelled. A Warrant, if
properly assigned, may be exercised by a new holder for the purchase of Warrant
Shares without having a new Warrant issued.

(b)          New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice.

 

 

7

 

4746219v.7



(c)          Transfer Restrictions. If, at the time of the surrender of this
Warrant in connection with any transfer of this Warrant, the transfer of this
Warrant shall not be registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws,
the Company may (except in case of a transfer of this Warrant to an Affiliate)
require, as a condition of allowing such transfer (i) that the Holder or
transferee of this Warrant, as the case may be, furnish to the Company if
American Stock Transfer & Trust Company, as transfer agent for the Company,
reasonably requests, a written opinion of counsel (which opinion shall be in
form, substance and scope customary for opinions of counsel in comparable
transactions and which opinion shall be at the expense of Company) to the effect
that such transfer may be made without registration under the Securities Act and
under applicable state securities or blue sky laws, (ii) that the holder or
transferee execute and deliver to the Company an investment letter in form and
substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or
(a)(8) promulgated under the Securities Act or a “qualified institutional buyer”
as defined in Rule 144A(a) under the Securities Act.

 

Section 5.

Miscellaneous.

(a)          No Rights as Shareholder Until Exercise. This Warrant does not
entitle the Holder to any voting rights or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 2(e)(ii).

(b)          Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

(c)          Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

(d)          Authorized Shares. The Company covenants that during the period the
Warrant is outstanding, it will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Warrant
Shares upon the exercise of any purchase rights under this Warrant.

(e)          Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.

 

 

8

 

4746219v.7



(f)           Nonwaiver and Expenses. No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice the Company’s or the Holder’s
rights, powers or remedies, notwithstanding the fact that all rights hereunder
terminate on the Termination Date. If the Company or a Holder willfully and
knowingly fails to comply with any provision of this Warrant, which results in
any material damages to the Holder or Company (as the case may be), the
breaching party shall pay to the other party such amounts as shall be sufficient
to cover any costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by the
non-breaching party in collecting any amounts due pursuant hereto or in
otherwise enforcing any of its rights, powers or remedies hereunder.

(g)          Notices. Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement.

(h)          Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

(i)           Remedies. Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to seek
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

(j)           Successors and Assigns. Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder. The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

(k)          Amendment. This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

(l)           Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

(m)         Headings. The headings used in this Warrant are for the convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.

 

 

9

 

4746219v.7



 

********************



 

10

 

4746219v.7



 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

Dated: May _____, 2007

                                                                               

ABRAXAS PETROLEUM CORPORATION

 

 

By:  

Name: Chris E. Williford

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

11

 

4746219v.7



NOTICE OF EXERCISE

 

 

TO:

ABRAXAS PETROLEUM CORPORATION

 

 

Attention: Chief Financial Officer

 

(1)   The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(2)

Payment shall take the form of (check applicable box):

o in lawful money of the United States; or

o the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(d), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(d).

(3)   Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:

 

_______________________________

 

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

 

_______________________________

 

 

_______________________________

 

 

_______________________________

 

(4)         Accredited Investor. The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as amended
(together with the rules and regulations promulgated by the Securities and
Exchange Commission thereunder, the “Securities Act”).

(5)         Investment Experience. The undersigned has sufficient knowledge and
experience in business, financial and investment matters so as to be able to
evaluate the risks and merits of its investment in the Company and it is able
financially to bear the risks thereof.

(6)         Company Information; No General Solicitation. The undersigned had
access to such information regarding the Company and its affairs as is necessary
to enable it to evaluate the merits and risks of an investment in restricted
securities of the Company and has had a reasonable opportunity to ask questions
and receive answers and documents concerning the Company and its current and
proposed operations, financial condition, business, business plans and
prospects. The undersigned has not been offered any of the Warrant Shares by any
means of general solicitation or advertising.

 

 

4746219v.7



(7)         Acquisition for Own Account. The Warrant Shares being issued to and
acquired by the undersigned are being acquired by it for its account for the
purpose of investment and not with a view to, or for resale in connection with,
any distribution thereof. The undersigned understands that it must bear the
economic risk of such investment indefinitely, and hold the Warrant Shares
indefinitely, unless a subsequent disposition of the Warrant Shares is
registered pursuant to the Securities Act, or an exemption from such
registration is available, and that the Company has no present intention of
registering the Warrant Shares. The undersigned further understands that there
is no assurance that any exemption from the Securities Act will be available or,
if available, that such exemption will allow it to dispose of or otherwise
transfer any or all of the Warrant Shares under the circumstances, in the
amounts or at the times the undersigned might propose.

(8)         Restricted Securities. The undersigned understands and acknowledges
that none of the offer, issuance or sale of the Warrant Shares has been
registered under the Securities Act in reliance on an exemption from the
registration requirements of the Securities Act. The undersigned understands and
acknowledges that the Warrant Shares may be subject to additional restrictions
on transfer under state and/or federal securities laws.

 

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:
_______________________________________________________________________

Signature of Authorized Signatory of Investing Entity:
_________________________________________________

Name of Authorized Signatory:
___________________________________________________________________

Title of Authorized Signatory:
____________________________________________________________________

Date:
________________________________________________________________________________________

 

 

 

 

4746219v.7



ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

 

 

FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

 

_______________________________________________ whose address is

 

_______________________________________________________________.

 

 

_______________________________________________________________

 

 

Dated: ______________, _______

 

 

 

Holder’s Signature:

_____________________________

 

 

Holder’s Address:

_____________________________

 

 

_____________________________

 

 

Signature Guaranteed: ___________________________________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

 

 

 

4746219v.7

 

 